ORDER
The Disciplinary Review Board having on January 11, 1996, filed with the Court its decision concluding that JOHN A. KLA-MO of CHERRY HILL, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.1(a) *387(gross neglect), RPC 1.15(a) (commingling of earned fees with trust account funds and negligent misappropriation), RPC 1.15(d) (failure to maintain records required by Rule 1:21-6) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JOHN A. KLAMO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.